 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for RUBEN RODRIGUEZ
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                  ) No. 2:11-cr-00296-JAM
 8
                     Plaintiff,                     )
 9                                                  ) STIPULATION AND
            v.                                      ) ORDER MODIFYING THE SCHEDULE
10                                                  ) FOR RODRIGUEZ & MAYORGA’S
                                                    ) PRE-SENTENCE REPORTS AND FOR A NEW
11
     RUBEN RODRIGUEZ and                            ) SENTENCING DATE OF JANUARY 7, 2020
12
     JAIME MAYORGA,                                 )
                     Defendant.                     ) Judge: Hon. John A. Mendez
13   ================================)
14
            Defendants Ruben Rodriguez and Jaime Mayorga are both requesting a continuance of their
15

16
     sentencing hearing, which is presently set for December 10, 2019. Ruben Rodriguez and Jaime

17   Mayorga are requesting a new sentencing date of January 7, 2020. The continuance is requested
18   because (1) Mr. Long will still be in a homicide trial in Sacramento County Superior Court on
19
     December 10th and (2) Mr. Peters will be in court for a preliminary hearing in Denver, Colorado, on
20
     December 9, 2019. USPO Modica filed her final pre-sentence report on November 14, 2019. Mr.
21
     Long and Mr. Peters will continue to gather documents and information for their formal objections.
22

23   AUSAs Brian Fogerty and Justin Lee, on behalf of the United States Attorney’s Office, and USPO

24   Nisha Modica, on behalf of the United States Probation Office, have no objection to the requested
25
     continuance. The parties hereby stipulate to re-set the schedule for the pre-sentence report as follows:
26
            Judgment and Sentencing Date: January 7, 2020
27
            Reply, or Statement of Non-opposition: December 30, 2019
28




                                                      -1-
 1         Motion for Correction of the Presentence Report shall be filed with the Court and
           served on the Probation Officer and opposing counsel no later than: December 24,
 2
           2019
 3

 4   Dated: November 15, 2019                          Respectfully submitted,
 5
                                                       /s/ Michael D. Long
 6                                                     MICHAEL D. LONG
                                                       Attorney for Ruben Rodriguez
 7
     Dated: November 15, 2019                          Respectfully submitted,
 8

 9                                                     /s/ Ron Peters
                                                       RON PETERS
10                                                     Attorney for Jaime Mayorga
11
     Dated: November 15, 2019                          McGREGOR SCOTT
12                                                     United States Attorney
13                                                     /s/ Brian Fogerty
14                                                     BRIAN FOGERTY
                                                       Assistant U.S. Attorney
15

16
                                              ORDER
17
           GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
18
           The Court hereby orders that the schedule for the pre-sentence reports for Ruben
19
     Rodriguez and Jaime Mayorga is amended as follows:
20

21         Judgment and Sentencing Date: January 7, 2020 at 9:15 a.m.

22         Reply, or Statement of Non-opposition: December 30, 2019
23
           Motion for Correction of the Presentence Report shall be filed with the Court and
24         served on the Probation Officer and opposing counsel no later than: December 24,
           2019
25

26
     Dated: November 18, 2019                   /s/ John A. Mendez____________
27                                              Hon. JOHN A. MENDEZ
                                                United States District Court Judge
28




                                                 -2-
